920, 605 P.2d 196 (1979). The district court's written order of January 6,
                2015, specifically provides that the matter is continued for further
                evidentiary proceedings, based on appellant's express request for the
                continuance. The minute order of December 24, 2014, is likewise not final
                for the same reasons.   See also Rust v. Clark Cnty. Sch. Dist.,   103 Nev.
                686, 688-89, 747 P.2d 1380, 1381-82 (1987) (explaining that a minute
                order is ineffective for any purpose and cannot be appealed, and that a
                written order or judgment must be filed before a district court ruling can
                be appealed). The notice of appeal is premature under NRAP 4(a) because
                the district court has not entered a final written judgment adjudicating all
                the rights and liabilities of all the parties. Accordingly, we conclude that
                we lack jurisdiction over this appeal and we
                            ORDER this appeal DISMISSED. 2




                                            J.
                                                           Cherry



                cc: Hon. Sandra L. Pomrenze, District Judge, Family Court Division
                     Robert E. Gaston, Settlement Judge
                     Bourke Law Ltd.
                     The Law Offices of Patrick Driscoll, LLC
                      Eighth District Court Clerk

                      2 Appellant'smotion for late filing of the fast track statement, filed
                on May 18, 2015, is denied as moot.



SUPREME COURT
        OF
     NEVADA                                           2
(0) 1947A